Wood, J., (after stating the facts.) Even if we concede that the complaint shows an equitable title and right to possession, still the demurrer should have been sustained. This case is ruled by Myers v. Hawkins, 67 Ark. 413. The complaint does not show that the mischief sought to be enjoined would be remediless at law. The insolvency of the defendant is not alleged. There is no allegation that there will be continuing trespasses, making necessary a multiplicity of suits to redress the injury at law. No facts are alleged showing that there will be irreparable injury to the freehold. Carney v. Hadley, 22 L. R. A. 233, and notes. . Reversed and remanded, with directions to sustain the demurrer.